1    Michelle J. Shvarts (SBN 235300)
2    DISABILITY ADVOCATES GROUP
     17525 Ventura Blvd., Ste 302
3
     Encino, CA 91316
4    TEL: (800) 935-3170
5
     FAX: (800) 501-0272
     mshvarts@dagaccess.com
6    Attorneys for Plaintiff, Tamara Krebs
7

8
                       UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10
     TAMARA KREBS,                           )
11         Plaintiff,                        ) Case No.: 5:18-cv-01451-DOC-AFM
12                                           )
           vs.                               ) [PROPOSED] ORDER FOR AWARD
13
                                             ) OF EAJA FEES
14   NANCY A. BERRYHILL,                     )
15
     Acting Commissioner Of Social           )
     Security,                               )
16             Defendant.                    )
17

18

19

20

21

22

23

24

25

26

27

28
1    Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
2
           IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
3
     (“EAJA”) are awarded in the amount of FOUR THOUSAND FOUR
4
     HUNDRED DOLLARS ($4,400.00) as authorized by 28 U.S.C. § 2412(d), and
5
     subject to the terms and conditions of the Stipulation.
6

7
     DATED: 6/3/2019
8
                                                 _____________________________
9
                                                   Alexander F. MacKinnon
10                                                 United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
